Exhibit 10.22
 
 
LifePoint Hospitals, Inc.
Outside Directors Stock and Incentive Compensation Plan


Deferred Restricted Stock Award Agreement
GRANT NUMBER  _________
 
This Agreement is made and entered into by and between LifePoint Hospitals, Inc.
(the “Company”) and   (the “Participant”), in connection with an award under the
LifePoint Hospitals, Inc. Outside Directors Stock and Incentive Compensation
Plan (the “Plan”) that was made on ___________  (the “Date of Grant”).
 
The Company established the Plan for the purpose of encouraging its outside
directors to acquire the common stock of the Company (“Common Stock”). The
Participant is a director of the Company and is not employed by the Company or
one of its Subsidiaries. In consideration of the foregoing, the Participant has
been awarded the right to receive shares of Restricted Stock on a deferred date,
described as the Realization Date herein, subject to the terms and conditions
set forth in this Agreement and in the Plan.
 
1.           Award. The Participant shall receive on the “Realization Date” (as
defined herein) _____ vested shares of Restricted Stock, subject to adjustment
as provided in Section 10 of the Plan. These shares will not be issued or
outstanding prior to the Realization Date but will be credited to a bookkeeping
account that is established by the Company in the name of the Participant. If
this award becomes vested, as described in Paragraph 1(a), a number of shares of
Common Stock equal to the number of shares credited to such account will be
transferred to the Participant on the Realization Date.
 
(a)           Vesting. This award will be fully vested and no longer subject to
forfeiture upon the soonest of any of the following conditions to occur: (i) six
months and one day from the Date of Grant, (ii) the death or Disability of the
Participant, or (iii) events described in Section 9 of the Plan in connection
with a change in the control of the Company; provided, however, if the
Participant ceases to be a member of the Board prior to the satisfaction of any
such condition for vesting, this award shall be immediately forfeited.
 
(b)           Realization Date. The Participant’s right to receive Common Stock
under the Restricted Stock award is deferred until the Realization Date. The
Realization Date for purposes of this award is the first business day following
the soonest of (i) the third anniversary of the Date of Grant, or (ii) the date
the Participant ceases to be a member of the Board.
 
(c)           Dividend Equivalents. The shares credited to the Participant’s
account prior to the Realization Date will be credited with dividend equivalents
at the time of any payment of dividends on Shares to stockholders. The amount of
any such dividend equivalents shall equal the amount that would have been
payable to the Participant as a stockholder in respect of a number of Shares
equal to the number of shares then credited to him. Any such dividend
equivalents shall be credited to the Participant’s account described in this
Paragraph 1 as of the date on which such dividend would have been payable and
shall be converted into the vested right to receive additional shares of Common
Stock on the Realization Date based upon the Fair Market Value of a Share on the
date of such crediting.
 

--------------------------------------------------------------------------------


 
2.           Transfer of Award. Except for transfers pursuant to a will or the
laws of descent and distribution, neither this award nor the Restricted Stock
covered hereby is transferable, and the Participant may not make any disposition
of the award or the shares of Common Stock described herein, or any interest
herein, prior to the date that such shares become vested in accordance with
Paragraph 1. As used herein, “disposition” means any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation, or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
 
3.           Status of Participant. The Participant shall not be a stockholder
of the Company with respect to the Common Stock covered by this Restricted Stock
award until the Realization Date. In the event the Company effects a
recapitalization, stock split, stock dividend or other event described in
Section 10 of the Plan, the right to receive shares of Common Stock hereunder
(or any shares of stock issued in substitution thereof) shall be subject to
identical restrictions and shall be subject to the terms of this Agreement and
the Plan. The Company is not required to issue shares of Common Stock under this
award until all applicable requirements of law have been complied with and such
shares shall have been duly listed on any securities exchange or market system
on which the Common Stock may then be listed or traded.
 
4.           No Effect on Capital Structure. This award shall not affect the
right of the Company or any Subsidiary to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup, or otherwise reorganize.
 
5.           Board Authority. The full discretionary authority delegated to the
Board under the terms of the Plan, including Section 3, includes the authority
to: (i) determine any question concerning the interpretation of this Agreement,
(ii) make any required adjustments to this award, and (iii) determine if the
conditions stated in the Plan and Agreement have occurred with respect hereto.
Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan and any controversy that may arise under the
Plan or this Agreement shall be determined by the Board in its sole discretion.
Such decision shall be final and binding.
 
6.           Plan Controls. The terms of this Agreement are governed by the
terms of the Plan, as the Plan is amended from time to time. A copy of the Plan,
and all amendments thereto, has been delivered or made available to the
Participant and shall be deemed a part of this Agreement as if fully set forth
herein. In the event of any conflict between the provisions of the Agreement and
the provisions of the Plan, the terms of the Plan shall control, except as
expressly stated otherwise. For purposes of this Agreement, the defined terms in
the Plan shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.
 
2

--------------------------------------------------------------------------------


 
7.           Notice. Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail or a
delivery service that is approved by the Company. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. The Company or Participant may change, by written notice
to the other, the address identified in this Paragraph. The Company or
Participant may change, by written notice to the other, the address specified
for receiving notices. Notices delivered to the Company shall be addressed as
follows:

 

 
LifePoint Hospitals, Inc.
Attn: Human Resources Department
103 Powell Court, Suite 200
Brentwood, TN 37027
Phone:      (615) 372-8500
Fax:           (615) 372-8581

 
Notices to the Participant shall be hand-delivered to the Participant or mailed
to the last address shown on the records of the Company.
 
8.           Information Confidential. As partial consideration for the grant of
this award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
 
9.           Amendment. The Company, acting through the Board, may amend this
Agreement at any time for any purpose determined by the Company in its sole
discretion that is consistent with the Plan. The Company may not amend this
Agreement, however, without the Participant’s express agreement to any amendment
that would adversely affect the material rights of the Participant.
 
10.           Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Tennessee, without regard to the principles of conflicts of
laws thereof.
 
3

--------------------------------------------------------------------------------



Execution Page


In Witness Whereof, the Company has caused this Agreement to be executed and
effective on the Date of the Grant, as defined herein.
 

  LifePoint Hospitals, Inc.             /s/ William F. Carpenter III   
President and Chief Executive Officer

 
4

--------------------------------------------------------------------------------

